Citation Nr: 1508557	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The case was previously before the Board in June 2014 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a VA medical examination.  There has not been substantial compliance with the mandates of the most recent remand and the case is remanded for an addendum medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the Veteran's claim of service connection for a back disability.  He has attributed his back condition directly to active duty service.

The claims file includes private treatment records showing treatment and diagnosis of chronic low back pain since 1985, with reference to the Veteran's complaints that back pain began in October 1984 when he lifted a sofa.  The Veteran separated from service in 1967 and there are no medical records between service and 1985; however, the Veteran claims that he first sought treatment for back pain in the 1970's.  Pursuant to the Board remand, he was requested for identify all treatment providers who treated him for back pain since service.  In a response to the August 2014 request, the Veteran submitted records of recent treatment; no details of treatment from the 1970's was provided.  

The Veteran's service treatment records are silent on the issue of any back problems, but he testified at the Board hearing in December 2013 that he was involved in an accident during service in Germany.  He alleges that he injured his back as a result of the accident but did not seek medical treatment because he could still walk after the accident and he returned to work without going to sick call.  However, he claims that he has experienced back pain since that time.

Pursuant to the June 2014 remand, the Veteran was afforded a VA examination.  The examiner diagnosed congenital short leg syndrome and opined that the condition was not related to service.  In part, the examiner based the medical opinion on the lack of any complaints or medical records showing back pain until 30 to 40 years after service.  The examiner did not comment on or appear to review the private medical records beginning in 1985 that show treatment and diagnosis of lumbar back problems.  The examiner did not explain why the only diagnosis was short leg syndrome, despite current treatment records that show diagnoses of disc herniation and multilevel facet disease.  Another opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of any current back disorder from the VA examiner who conducted the November 2014 examination, or another qualified professional, if that examiner is unavailable.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following:

(a)  Identify all diagnoses related to the back.  

(b)  For each diagnosed disorder, address whether it is at least as likely as not (50 percent or more likelihood) that any back disability that may be present is etiologically related to the Veteran's active duty.

In rendering an opinion, the examiner should (a) clarify why the only diagnosis offered was short leg syndrome when current treatment records note disc herniation and multilevel facet disease; (b) specifically comment on the medical records beginning in February 1985 from the Dr. K.C. and the records from the Radiology Associates Neurodiagnostic Imaging, noting the Veteran's complaints of back pain after an October 1984 incident.  The examiner should address the diagnoses and treatment found in those records.

The examiner is requested to provide a rationale for any opinion expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Then, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




